EXHIBIT 10.41

 

CONDITIONAL WAIVER UNDER LOAN AGREEMENT

 

THIS CONDITIONAL WAIVER UNDER THIS AGREEMENT (this “Conditional Waiver”) is
entered into as of November 10, 2008, to be effective as of September 30, 2008,
by and between AMERICAN BUSINESS LENDING, INC., a Texas corporation
(“Borrower”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited liability
company (“Lender”), with reference to the following facts, which shall be
construed as part of this Conditional Waiver:

 

RECITALS

 

A.            Borrower and Lender have entered into that certain Loan Agreement
dated as of December 15, 2006, as amended by that certain First Amendment to
Loan Agreement dated as of February 27, 2007, and that certain Second Amendment
to Loan Agreement entered into as of July 30, 2007 to be effective as of
June 30, 2007 (as amended or modified from time to time, the “Loan Agreement”),
pursuant to which Lender is providing financial accommodations to or for the
benefit of Borrower upon the terms and conditions contained therein. Unless
otherwise defined herein, capitalized terms or matters of construction defined
or established in the Loan Agreement shall be applied herein as defined or
established therein.

 

B.            Borrower has requested that Lender waive compliance with the two
percent (2.0%) maximum loan charge-off percentage covenant under
Section 5.11(d) of the Loan Agreement with respect to the portfolio of all
Gateway Performing Loans as of the fiscal quarters ending September 30, 2008 and
December 31, 2008, and Lender is willing to do so to the extent provided in, and
subject to the terms and conditions of, this Conditional Waiver.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:

 

1.           Ratification and Incorporation of Loan Agreement and Other Loan
Documents. Except to the extent waived under this Conditional Waiver,
(a) Borrower hereby acknowledges, confirms, and ratifies all of the terms and
conditions set forth in, and all of its obligations under, the Loan Agreement
and the other Loan Documents, and (b) all of terms and conditions set forth in
the Loan Agreement and the other Loan Documents are incorporated herein by this
reference as if set forth in full herein.

 

2.           Conditional Waiver Under Loan. Agreement. Lender hereby waives
Borrower’s compliance with the two percent (2.0%) maximum loan charge-off
percentage covenant under Section 5.11(d) of the Loan Agreement with respect to
the portfolio of all Gateway Performing Loans as of the fiscal quarters ending
September 30, 2008 and December 31, 2008; provided, however, that an express
condition of such waiver is that as of the end of each of such fiscal quarters,
with respect to the portfolio of all Gateway Performing Loans, Borrower shall
not cause or allow the ratio (expressed as a percentage) of (i) loan losses for
the 12-month period then ending, to (ii) the average amount of all
Non-Guaranteed Notes Receivable outstanding during such 12-month period
(measured by the aggregate outstanding principal amount of all Non- Guaranteed
Notes Receivable, whether or not eligible for inclusion in the Borrowing Base),
to be more than three percent (3.0%).

 

3.           Conditions Precedent. Notwithstanding any other provision of this
Conditional Waiver, this Conditional Waiver shall be of no force or effect, and
Lender shall not have any obligations hereunder, until the following conditions
have been satisfied:

 

3.1              Execution of Conditional Waiver. Lender shall have received
this Conditional Waiver, duly executed by Borrower and Lender.

 

3.2              No Default or Event of Default. After giving effect to this
Conditional

 

--------------------------------------------------------------------------------


 

Waiver, no Default or Event of Default shall have occurred and be continuing.

 

3.3              Payment of Waiver Fee. Lender shall have received from Borrower
payment of $10,000 as a fee for entering into this Conditional Waiver, which fee
shall be fully-earned upon receipt by Lender.

 

4.           Representations and Warranties re Loan Agreement. Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and,
except to the extent that (a) a particular representation or warranty by its
terms expressly applies only to an earlier date, or (b) Borrower has previously
advised Lender in writing as contemplated under the Loan Agreement, are true and
correct in all material respects as of the date hereof Borrower hereby further
represents and warrants that, after giving effect to this Conditional Waiver, no
event has occurred and is continuing, or would result from the transactions
contemplated under this Conditional Waiver, that constitutes or would constitute
a Default or an Event of Default.

 

5.           Miscellaneous.

 

5.1             Headings. The various headings of this Conditional Waiver are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Conditional Waiver or any provisions hereof.

 

5.2             Counterparts. This Conditional Waiver may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Conditional Waiver by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof

 

5.3             Interpretation. No provision of this Conditional Waiver shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured, drafted or dictated such provision.

 

5.4             Complete Agreement. This Conditional Waiver constitutes the
complete agreement between the parties with respect to the subject matter
hereof, and supersedes any prior written or oral agreements, writings,
communications or understandings of the parties with respect thereto.

 

5.5             Governing Law. This Conditional Waiver shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.

 

--------------------------------------------------------------------------------


 

5.6             Effect. Upon the effectiveness of this Conditional Waiver, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby and each reference in the other Loan Documents to the Loan
Agreement, “thereunder,” “thereof,” or words of like import shall mean and be a
reference to the Loan Agreement as affected by the conditional waiver contained
herein.

 

5.7             Conflict of Terms. In the event of any inconsistency between the
provisions of this Conditional Waiver and any provision of the Loan Agreement,
the terms and provisions of this Conditional Waiver shall govern and control.

 

5.8             No Novation or Waiver. Except as specifically set forth in this
Conditional Waiver, the execution, delivery and effectiveness of this
Conditional Waiver shall not (a) limit, impair, constitute a waiver by, or
otherwise affect any right, power or remedy of Lender under the Loan Agreement
or any other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Conditional Waiver
Under Loan Agreement as of the day and year first above written.

 

 

AMERICAN BUSINESS LENDING, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

Charlie Bell, Jr.

 

Chief Executive Officer

 

 

 

WELLS FARGO FOOTHILL, LLC,

 

 

 

 

 

By

 

 

Laurel L. Varney

 

Vice President

 

 

 

[Signature Page to Conditional Waiver Under Loan Agreement]

 

--------------------------------------------------------------------------------